       Case 19-20124-jrs         Doc 9 Filed 01/25/19 Entered 01/25/19 17:19:28                     Desc New
                                   Petition Deficiency Order Page 1 of 1
                    UNITED STATES BANKRUPTCY COURT, Northern District of Georgia
                                       Gainesville Division
                                    Room 120 Federal Building
                                      121 Spring Street, SE
                                      Gainesville, GA 30501
                                     www.ganb.uscourts.gov
In
Re:    Helen Cain Doyle                                     Case No.: 19−20124−jrs
                                                            Chapter: 7
                                                            Judge: James R. Sacca

                      ORDER SETTING DEADLINES FOR DEBTOR TO CORRECT
                                  FILING DEFICIENCY(IES)
The Debtor filed a petition under the United States Bankruptcy Code on 1/24/19 . This case contains one or more filing
deficiencies that must be corrected. Deficiencies in the items listed below may include failure to file the document, failure
to sign the document or failure to submit the document on a form that substantially conforms to the Official Bankruptcy
Form. Links to all required Official Bankruptcy Forms and AO Director's national forms and to local rules, forms,
instructions and guidelines are on the court website www.ganb.uscourts.gov.

To be filed by 01/31/19
None Apply

To be Filed by 02/07/19
Certificate of Credit Counseling
Summary of Assets and Liabilities (Official Form B106 Summary)




To be filed by 02/23/19
None Apply


If, by the dates set forth above, i) the Debtor fails to file the required papers or correct the deficiencies; ii) no
request for an extension of time is pending; or iii) neither the debtor nor any party in interest has requested a
hearing thereon, the Court may dismiss this case without further notice or hearing.

The Clerk will serve this order on Debtor, Debtor's counsel, and Trustee.

SO ORDERED, on January 25, 2019.




Form 430b December 2018                                        James R. Sacca
                                                               United States Bankruptcy Judge
